          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

MELISSA WOLFE, Individually,
and on Behalf of all Others                      PLAINTIFF/
Similarly Situated                      COUNTER-DEFENDANT

v.                    No. 5:17-cv-245-DPM

BASSAM ARAFA                                    DEFENDANT/
                                           COUNTERCLAIMANT

                            ORDER
     To better manage the Court’s schedule, the trial will begin
16 December 2019. All deadlines remain unchanged.
     So Ordered.
                              _________________________
                              D.P. Marshall Jr.
                              United States District Judge

                              5 February 2019
